

Exhibit 10.9


SPLIT-DOLLAR AGREEMENT


This SPLIT-DOLLAR AGREEMENT (this “Agreement”) made and entered into effective
as of the 1st day of November 2008, by and among Heartland Financial USA, Inc.
and its subsidiary, _______________________, (collectively the “Employer”) and
________________________, (the “Insured”).


R E C I T A L S:


A. Insured is currently an employee and officer of the Employer and Employer
desires to retain the  services of the Insured for a considerable period.


B. Employer is a grantor with respect to the Heartland Financial USA, Inc. Bank
Owned Life Insurance Trust (the “Trust”).


C. Employer desires to provide Insured with certain death benefits under a life
insurance policy that the Employer has caused the Trust to purchase on the life
of Insured.


                      NOW, THEREFORE, the parties hereto, for and in
consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, do hereby agree as follows:


1. This Agreement pertains to the life insurance policies (the “Policy”) listed
on Exhibit C, attached and made a part hereof.


2. Ownership of Policy.  The Trust shall own all of the right, title and
interest in the Policy and shall control all rights of ownership with respect
thereto.  The Trustee of the Trust, in its sole discretion, may exercise its
right to borrow against or withdraw the cash value of the Policy.  In the event
coverage under the Policy is increased, such increased coverage shall be subject
to all of the rights, duties and obligations set forth in this Agreement.


3. Designation of Beneficiary.  Insured may designate one or more beneficiaries
(on the Beneficiary Designation Form attached hereto as Exhibit A) to receive a
portion of the death proceeds of the Policy payable pursuant hereto upon the
death of the Insured subject to any right, title or interest the Trust may have
in such proceeds as provided herein.  In the event Insured fails to designate a
beneficiary, any benefits payable pursuant hereto shall be paid to the estate of
Insured.


4. Maintenance of Policy.  The Employer intends to maintain a policy for
purposes of this agreement.  The Employer shall cause the Trust to make any
required premium payments and to take all other actions within the Employer’s
reasonable control in order to keep the Policy in full force and effect;
provided, however, that the Employer may cause the Trust to replace the Policy
with a comparable policy or policies so long as Insured’s beneficiaries will be
entitled to receive an amount of death proceeds under Section 6 at least equal
to those that the beneficiaries would be entitled to if the original Policy were
to remain in effect.  If any such replacement is made, all references herein to
the “Policy” shall thereafter be references to such replacement policy or
policies.  If the Policy contains any premium waiver provision, any such waived
premiums shall be considered for the purposes of this Agreement as having been
paid by the Trust.  The Employer shall be under no obligation to set aside,
earmark or otherwise segregate any funds with which to pay its obligations under
this Agreement, including, but not limited to, payment of Policy premiums.


5. Reporting Requirements.  The Employer will report on an annual basis to
Insured the economic benefit attributable to this Agreement on IRS Form W-2 or
its equivalent so that Insured can properly include said amount in his or her
taxable income.  Insured agrees to accurately report and pay all applicable
taxes on such amounts of income reportable hereunder to Insured.  Insured
acknowledges and understands that no “group term life” or similar income tax
exclusion applies to benefits provided hereunder.


6. Policy Proceeds.  Subject to Section 8, upon the death of Insured, the death
proceeds of the Policy shall be divided in the following manner:


(a) The Insured’s beneficiary(ies) designated in accordance with Section 3 shall
be entitled to an amount equal to the Death Benefit (as defined in Exhibit B
hereto).


(b) The Employer shall be entitled to any death proceeds payable under the
Policy remaining after payment to the Insured’s beneficiary(ies) under Section
6(a) above.


(c) The Employer and Insured shall share in any interest due on the death
proceeds of the Policy on a pro rata basis based upon the amount of proceeds due
each party divided by the total amount of proceeds, excluding any such interest.


7. Cash Surrender Value of the Policy.  The “Cash Surrender Value of the Policy”
shall be equal to the cash value of the Policy at the time of the Insured's
death or upon surrender of the Policy, as applicable, less (i) any policy or
premium loans or withdrawals or any other indebtedness secured by the Policy,
and any unpaid interest thereon, previously incurred or made by the Employer,
and (ii) any applicable surrender charges, as determined by the Insurer or agent
servicing the Policy.


8. Termination of Agreement.


(a) This Agreement shall terminate upon the first to occur of the following:


(i)  
the distribution of the death benefit proceeds in accordance with Section 6
above;  or



(ii)  
subject to paragraph (c) below, the termination of the Insured’s employment for
any reason (other than on account of the Insured’s death).





(b) Insured acknowledges and agrees that the termination of this Agreement
pursuant to subsection (a)(ii) above prior to the death of Insured shall
terminate any right of Insured to receive any death proceeds of the Policy under
this Agreement, and such termination shall be without any liability of any
nature to Employer.


(c) Notwithstanding the foregoing, this Agreement shall not terminate in the
event of the Insured’s termination of employment on account of Disability or the
Insured’s involuntary termination of employment following a Change of Control
other than an involuntary termination for Cause.  In the event of a termination
of employment on account of Disability or on account of the Insured’s
involuntary termination of employment following a Change of Control other than
an involuntary termination for Cause, the Agreement shall remain in effect until
the earlier of (i) the date the Insured attains normal retirement age as defined
by the Social Security Administration, (ii) the date of the Insured’s death or
(iii) the date of the Insured’s voluntary termination of employment or
involuntary termination of employment for Cause.  In the event the Agreement
shall remain in effect pursuant to this paragraph (c), the Insured’s Total
Compensation for purposes of the Death Benefit (as defined on Exhibit B hereto)
shall be frozen as of the date of the Insured’s Disability or the date of the
Insured’s involuntary termination of employment other than for Cause following a
Change of Control.


(d) For purposes of paragraph (c) above, the following definitions shall apply:


(i)  
“Cause” shall mean:



(A)  
Gross negligence or gross neglect of duties; or



(B)  
Commission of a felony or of a gross misdemeanor involving moral turpitude; or



(C)  
Fraud, disloyalty, dishonesty or willful violation of any law or significant
Employer policy committed in connection with the Insured’s employment and
resulting in an adverse effect on the Employer; or



(D)  
Issuance by the Employer’s banking regulators of an order for removal of the
Insured.



(ii)  
“Change of Control” shall have the meaning ascribed to such term in paragraph
(q) of Section 15 hereof.



(iii)  
“Disability” shall mean a medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months.



9. Assignment.  Insured shall not make any assignment of Insured’s rights, title
or interest in or to the death proceeds of the Policy whatsoever without the
prior written consent of the Employer and the Trust (which may be withheld for
any reason or no reason in its sole and absolute discretion) and acknowledgment
by the Insurer.


10. Administration.


                                (a)           This Agreement shall be
administered by the Board of Directors of the Employer (the “Board”).


                                (b)           As the administrator, the Board
shall have the powers, duties and discretion to:


(i)  
Construe and interpret the provisions of this Agreement;



(ii)  
Adopt, amend or revoke rules and regulations for the administration of this
Agreement, provided they are not inconsistent with the provisions of this
Agreement;



(iii)  
Provide appropriate parties with such returns, reports, descriptions and
statements as may be required by law, within the times prescribed by law and to
make them available to the Insured (or the Insured’s beneficiary) when required
by law;



(iv)  
Take such other action as may be reasonably required to administer this
Agreement in accordance with its terms or as may be required by law;



(v)  
Withhold applicable taxes and file with the Internal Revenue Service appropriate
information returns with respect to any payments and/or benefits provided
hereunder;



(vi)  
Appoint and retain such persons as may be necessary to carry out its duties as
administrator.



                                (c)           The Employer shall serve as the
Named Fiduciary with respect to this Agreement.  The Named Fiduciary shall be
responsible for the management, control and administration of the Policy’s death
proceeds.  The Named Fiduciary may, in its reasonable discretion, delegate
certain aspects of its management and administrative responsibilities.  If the
Named Fiduciary has a claim which it believes may be covered under the Policy,
it will contact the Insurer in order to complete a claim form and determine what
other steps need to be taken.  The Insurer will evaluate and make a decision as
to payment.  If the claim is eligible for payment under the Policy, a check will
be issued to the Named Fiduciary.  If the Insurer determines that a claim is not
eligible for payment under the Policy, the Named Fiduciary may, in its sole
discretion, contest such claim denial by contacting the Insurer in writing.


11. Claims Procedures.


(a) For purposes of these claims procedures, the Board shall serve as the
“Claims Administrator.”


(b) If the Executive or any beneficiary of the executive should have a claim for
benefits hereunder, he or she shall file such claim by notifying the Claims
Administrator in writing.  The Claims Administrator shall make all
determinations as to the right of any person or persons to a benefit
hereunder.  Benefit claims shall be made by the Executive, his beneficiary or
beneficiaries or a duly authorized representative thereof (the “claimant”).


                                           If the claim is wholly or partially
denied, the Claims Administrator shall provide written or electronic notice
thereof to the claimant within a reasonable period of time, but not later than
ninety (90) days after receipt of the claim.  An extension of time for
processing the claim for benefits is allowable if special circumstances require
an extension, but such an extension shall not extend beyond one hundred eighty
(180) days from the date the claim for benefits is received by the Claims
Administrator.  Written notice of any extension of time shall be delivered or
mailed within ninety (90) days after receipt of the claim and shall include an
explanation of the special circumstances requiring the extension and the date by
which the Claims Administrator expects to render the final decision.


                                           The notice of adverse benefit
determination shall (i) specify the reason for the denial; (ii) reference the
provisions of this Agreement on which the denial is based; (iii) describe the
additional material or information, if any, necessary for the claimant to
receive benefits and explain why such information is necessary; (iv) indicate
the steps to be taken by the claimant if a review of the denial is desired,
including the time limits applicable thereto; and (v) contain a statement of the
claimant’s right to bring a civil action under ERISA in the event of an adverse
determination on review.


                                           If notice of the adverse benefit
determination is not furnished in accordance with the preceding provisions of
this Section, the claim shall be deemed denied and the claimant shall be
permitted to exercise his right to review as set forth below.


                                (c)           If a claim is denied and a review
is desired, the claimant shall notify the Claims Administrator in writing within
sixty (60) days after receipt of written notice of a denial of a claim.  In
requesting a review, the claimant may submit any written comments, documents,
records, and other information relating to the claim, the claimant feels are
appropriate.  The claimant shall, upon request and free of charge, be provided
reasonable access to, and copies of, all documents, records and other
information “relevant” to the claimant’s claim for benefits.  The Claims
Administrator shall review the claim taking into account all comments,
documents, records and other information submitted by the claimant, without
regard to whether such information was submitted or considered in the initial
benefit determination.


                                           The Claims Administrator shall
provide the claimant with written or electronic notification of the benefit
determination upon review.  In the event of an adverse benefit determination on
review, the notice thereof shall (i) specify the reason or reasons for the
adverse determination; (ii) reference the specific provisions of this Agreement
on which the benefit determination is based; (iii) contain a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of all do records and other information “relevant” to the
claimant’s claim for benefits; and (iv) inform the claimant of the right to
bring a civil action under the provisions of ERISA.


                                           For purposes hereof, documents,
records and information shall be considered “relevant” to the claimant’s claim
if it (i) was relied upon in making the benefit determination, (ii) was
submitted, considered, or generated in the course of making the benefit
determination, whether or not actually relied upon in making the determination;
or (iii) demonstrates compliance with the administrative processes and
safeguards of this claims procedure.


                                (d)           After exhaustion of the claims
procedure as provided herein, nothing shall prevent the claimant from pursuing
any other legal or equitable remedy otherwise available, including the right to
bring a civil action under Section 502(a) of ERISA, if applicable.
Notwithstanding the foregoing, no legal action may be commenced or maintained
against the Employer, the Board, any member of the Board or the Claims
Administrator more than ninety (90) days after the claimant has exhausted the
administrative remedies set forth in this Section 11.


12. Confidentiality.  Insured agrees that the terms and conditions of this
Agreement, except as such may be disclosed in financial statements and tax
returns, or in connection with estate planning, are and shall forever remain
confidential, and Insured agrees that he shall not reveal the terms and
conditions contained in this Agreement at any time to any person or entity,
other than his financial and professional advisors unless required to do so by a
court of competent jurisdiction.


13. Other Agreements.  The benefits provided for herein for Insured are
supplemental life insurance benefits and shall not be deemed to modify, affect
or limit any salary or salary increases, bonuses, profit sharing or any other
type of compensation of Insured in any manner whatsoever.  No provision
contained in this Agreement shall in any way affect, restrict or limit any
existing employment agreement between the Employer and Insured, nor shall any
provision or condition contained in this Agreement create specific rights of
Insured or limit the right of the Employer to discharge Insured with or without
cause.  Except as otherwise provided therein, nothing contained in this
Agreement shall affect the right of Insured to participate in or be covered by
or under any qualified or non-qualified pension, profit sharing, group, bonus or
other supplemental compensation, retirement or fringe benefit plan constituting
any part of the Employer’s compensation structure whether now or hereinafter
existing.


14. Withholding.  Notwithstanding any of the provisions hereof, the Employer may
withhold from any payment to be made hereunder such amount as it may be required
to withhold under any applicable federal, state or other law, and transmit such
withheld amounts to the applicable taxing authority.


15. Miscellaneous Provisions.


(a) Counterparts.  This Agreement may be executed simultaneously in any number
of counterparts.  Each counterpart shall be deemed to be an original, and all
such counterparts shall constitute one and the same instrument.  This Agreement
may be executed and delivered by facsimile transmission of an executed
counterpart.


(b) Survival.  The provisions of Sections 12 and 15 of this Agreement shall
survive the termination of this Agreement indefinitely, regardless of the cause
of, or reason for, such termination.


(c) Construction. As used in this Agreement, the neuter gender shall include the
masculine and the feminine, the masculine and feminine genders shall be
interchangeable among themselves and each with the neuter, the singular numbers
shall include the plural, and the plural the singular.  The term "person" shall
include all persons and entities of every nature whatsoever, including, but not
limited to, individuals, corporations, partnerships, governmental entities and
associations.  The terms "including," "included," "such as" and terms of similar
import shall not imply the exclusion of other items not specifically enumerated.


(d) Severability.  If any provision of this Agreement or the application thereof
to any person or circumstance shall be held to be invalid, illegal,
unenforceable or inconsistent with any present or future law, ruling, rule or
regulation of any court, governmental or regulatory authority having
jurisdiction over the subject matter of this Agreement, such provision shall be
rescinded or modified in accordance with such law, ruling, rule or regulation
and the remainder of this Agreement or the application of such provision to the
person or circumstances other than those as to which it is held inconsistent
shall not be affected thereby and shall be enforced to the greatest extent
permitted by law.


(e) Governing Law.  This Agreement shall be governed in all respects and
construed in accordance with the laws of the State of Iowa, without regard to
its conflicts of law principles, except to the extent superseded by the Federal
laws of the United States of America.


(f) Binding Effect.  This Agreement is binding upon the parties, their
respective successors, permitted assigns, heirs and legal representatives.
Without limiting the foregoing, the terms of this Agreement shall be binding
upon Insured’s estate, administrators, personal representatives and heirs.  This
Agreement may be assigned by Employer to any party to which Employer assigns or
transfers the Policy.  This Agreement has been approved by the Employer’s Board
of Directors and the Employer agrees to maintain an executed counterpart of this
Agreement in a safe place as an official record of the Employer.


(g) No Trust.  Nothing contained in this Agreement and no action taken pursuant
to the provisions of this Agreement shall create or be construed to create a
trust of any kind, or a fiduciary relationship between the Employer and the
Insured, Insured’s designated beneficiary or any other person.


(h) Assignment of Rights.  None of the payments provided for by this Agreement
shall be subject to seizure for payment of any debts or judgments against the
Insured or any beneficiary; nor shall the Insured or any beneficiary have any
right to transfer, modify, anticipate or encumber any rights or benefits
hereunder; provided, however, that the undistributed portion of any benefit
payable hereunder shall at all times be subject to set-off for debts owed by
Insured to Employer.


(i) Entire Agreement.  This Agreement (together with its exhibits, which are
incorporated herein by reference) constitutes the entire agreement of the
parties with respect to the subject matter hereof and supercedes all prior or
contemporaneous negotiations, agreements and understandings, whether oral or
written, relating to the subject matter hereof.


(j) Notice.  Any notice to be delivered to the Employer under this Agreement
shall be sufficient if in writing and delivered by hand, or by first class,
certified or registered mail at the address below:


                                                      Director of Human
Resources
                                                      Heartland Financial USA,
Inc.
1398 Central Avenue
           Dubuque, IA 52001


                                           Any notice to be delivered to the
Insured under this Agreement shall be sufficient if in writing and delivered by
hand, or by first class, certified or registered mail at the last known address
of the Insured.


(k) Non-waiver.  No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right.


(l) Headings.  Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.


(m) Amendment.  No amendments or additions to this Agreement shall be binding
unless in writing and signed by all  parties.  No waiver of any provision
contained in this Agreement shall be effective unless it is in writing and
signed by the party against whom such waiver is asserted.  Notwithstanding the
foregoing, the Employer may amend, modify or terminate this Agreement (and may
do so retroactively) without the consent and or approval of the Insured or any
beneficiary of the Insured if such amendment, modification or termination is
necessary to ensure compliance with Code Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) or in order to avoid the application of
any penalties that may be imposed upon the Insured and any beneficiary of the
Insured pursuant to the provisions of Code Section 409A.


(n) Seal. The parties hereto intend this Agreement to have the effect of an
agreement executed under the seal of each.


(o) Purpose.  The primary purpose of this Agreement is to provide certain death
benefits to the Insured as a member of a select group of management or highly
compensated employees of the Employer.


(p) Compliance with the AJCA.  Code Section 409A, as added by the American Jobs
Creation Act of 2004 (AJCA), substantially revised the requirements applicable
to certain deferred compensation arrangements.  If Code Section 409A is found to
be applicable, this Agreement is intended to comply, and to be operated and
administered in all respects in compliance, with the requirements of Code
Section 409A and all Internal Revenue Service rulings, treasury regulations or
other pronouncements or guidance implementing or interpreting its provisions.


(q) Change of Control.  In the event of a Change of Control, the Employer or any
successor to this Agreement shall continue this Agreement until terminated as
provided in Section 8 hereof.  If the Insured incurs legal fees or other
expenses on or after the date of a Change of Control in an effort to enforce or
obtain the benefits of this Agreement, the Employer or any successor, shall,
regardless of the outcome of such effort, reimburse the Insured for such legal
fees and other expenses in an amount not to exceed $500,000.


For purposes of this paragraph (q) “Change of Control” shall mean:


(i)  
The consummation of the acquisition by a person (as such term is defined in
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of fifty-one percent (51%) or more of the
combined voting power of the then outstanding voting securities of the Employer
or the parent of the Employer (the “Parent”); or



(ii)  
The individuals who, as of the date hereof, are members of the Board of
Directors of the Parent (the “Board”) cease for any reason to constitute a
majority of the Board, unless the election, or nomination for election by the
stockholders, of any new director, was approved by a majority vote of the Board
and such new director shall, for purposes of this Plan, be considered as a
member of the Board; or



(iii)  
Approval by the stockholders of the Employer or the Parent of: (1) a merger or
consolidation if the stockholders, immediately before such merger or
consolidation, do not, as a result of such merger or consolidation, own,
directly or indirectly, more than fifty-one percent (51%) of the combined voting
power of the then outstanding voting securities of the entity resulting from
such merger or consolidation in substantially the same proportion as their
ownership of the combined voting power of the voting securities of such Employer
or the Parent outstanding immediately before such merger or consolidation; or
(2) a complete liquidation or dissolution or a plan for the sale or other
disposition of all or substantially all of the assets of such Employer or the
Parent.



Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because fifty-one percent (51%) or more of the combined voting power of
the then outstanding securities of the Employer or the Parent are acquired by a
trustee or other fiduciary holding securities under one or more benefit plans
maintained for employees of the entity; or (2) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition.


(Signature Page Follows)

 
 

--------------------------------------------------------------------------------

 





                      IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed as of the day and year set forth above.





 
EMPLOYER:
 
 
 
 
By
   
 
Its
 







                                                                      INSURED:

 
 
_______________________________________



            
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


BENEFICIARY DESIGNATION FORM


SPLIT-DOLLAR AGREEMENT


Pursuant to Section 3 of the Split-Dollar Agreement (the “Agreement”), I,
__________________, hereby designate the beneficiary(ies) listed below to
receive any benefits under the Agreement that may be due upon my death. This
designation shall replace and revoke any prior designation of beneficiary(ies)
made by me under the Agreement.


Full Name(s), Address(es) and Social Security Number(s) of Primary
Beneficiary(ies)*:


                                                                                                                                          

                                                                                                                                          

                                                                                                                                          

                                                                                                                                          



*If more than one beneficiary is named above, the beneficiaries will share
equally in any benefits, unless you have otherwise provided above.  Further, if
you have named more than one beneficiary and one or more of the beneficiaries is
deceased at the time of your death, any remaining beneficiary(ies) will share
equally, unless you have provided otherwise above. If no primary beneficiary
survives you, then the contingent beneficiary designated below will receive any
benefits due upon your death.  In the event you have no designated beneficiary
upon your death, any benefits due will be paid to your estate.  In the event
that you are naming a beneficiary that is not a person, please provide pertinent
information regarding the designation.


Full Name, Address and Social Security Number of Contingent Beneficiary:


                                                                                                                                          

                                                                                                                                          

                                                                                                                                          

                                                                                                                                          



_____________________________                                                                                                ________________________________
Date                                                                                     INSURED


ACCEPTED:


___________________________________
EMPLOYER


By ________________________________
Its  ________________________________
Date _______________________________


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B


DEATH BENEFIT


________________________
(Insured)




Death Benefit – If Insured’s death occurs while Insured is in the full-time
employment of the Employer or during the continuation of the Agreement pursuant
to Section 8(c) of the Agreement, then the “Death Benefit” shall equal the
lesser of (a) one million dollars ($1,000,000.00) or (b) two (2) times the
Insured’s Total Compensation or (c) one hundred percent (100%) of the difference
between the total death proceeds payable under the Policy and the "Cash
Surrender Value of the Policy" (as defined in Section 7 of the Agreement); such
difference in the total death proceeds and the Cash Surrender Value of the
Policy is defined as the “Net at Risk Amount.”  Notwithstanding any other
provision in this paragraph or this agreement or elsewhere, in no event shall
the amount payable to the Insured exceed the Net at Risk Amount in the Policy(s)
as of the date of the Insured’s death.  Total Compensation shall mean the
Insured’s total base annual salary, bonus and commissions for the calendar year
immediately preceding the Insured’s date of death or for the calendar year
immediately preceding the Insured’s termination of employment, as applicable.



EXHIBIT C


ENDORSED POLICIES


___________________________
(Insured)


This Agreement pertains to the life insurance policies (the “Policy”) listed on
this Exhibit C, attached and made a part of this Split-Dollar Agreement
dated  ___________________  __, 200___:






Insurer:  ____________________________


Policy number:  _________________







